DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. Patent Application 2010/0104166 A1) and further in view of BOESE et al. (U.S. Patent Application 2013/0034201 A1).
Claim 1:  Hall teaches –  

the method comprising the following steps:
moving an x-ray source of the x-ray projection machine to a start position [x-ray device of the mammography system is first automatically positioned at a first, predeterminable acquisition position] (Para 0013)
starting an x-ray projection recording at the start position [a first image of the patient is then produced from the first acquisition position with the x-ray device] (Para 0013)
moving the x-ray source from the start position to a finish position [The automatic panning of the x-ray device to a second predeterminable acquisition position different from the first acquisition position] (Para 0013) 
the start position and finish position defining positions on either side of an actual recording position [respectively repeated for the acquisition of a predeterminable number of additional images from different predeterminable beam directions] (Para 0020)
Examiner’s Note:  Hall discloses the start and finish positions and actual recording positions between the start and finish positions (Para 0020)
compensate for an approximately estimated position of tissue to be examined (Para 0028 & 0032 and Figure 1, Element 46)
wherein the approximately estimate position of the tissue to be examined is determined from a scout image in order to set a region of the breast tissue in which biopsy tissue is situated [The acquisition 44a is known as a scout image in which the operator 28 checks the correct positioning of the breast 12 in the compression device 10. A suspicious point 46 in the breast 12 which is to undergo a biopsy is also visible in the exposure 44a] (Para 0028 & 0032 and Figure 1, Element 46)
terminating the x-ray projection recording when the finish position of the x-ray source is reached [At this point the automatic generation of the stereotactic image 54 (and therefore the method according to the invention in its basic form) is concluded] (Para 0030).
Hall teaches motion compensation (Para 0033).  Hall fails to teach an x-ray focus and continuously recording.  
However, BOESE teaches –
updating a position of an x-ray focus of the x-ray source during the x-ray projection recording in dependence on a calculated change in a position of the x-ray source to thereby compensate [movement of the recording geometry is compensated] (Para 0038), at least in part, for a change in position of the x-ray focus on account of the movement of the x-ray source, the x-ray focus moving counter to the movement direction of the x-ray source [an X-ray source with an X-ray focus which can be changed in the position within the X-ray source is used, which, during the capture of the 2D ] (Para 0014) in order to reduce image blur (Abstract)
updating a position of an x-ray focus of the x-ray source during the x-ray projection recording to thereby compensate for a position of the x-ray focus being ascertained depending on the start position [knowledge of the rotational movement of the X-ray] (Para 0018) [path covered] (Para 0038) and a recording time [during recording time] after the start of the x-ray projection recording (Para 0026, 0038 & 0039)
continuously recording an x-ray projection while moving the x-ray source [2D projection image is therefore recorded using an X-ray image system which can be rotated about an examination volume during the continuous rotation of the X-ray image system] (Para 0026)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hall to include the x-ray focus and continuously recording as taught by BOESE in order to reduce image blur (Abstract).
Claim 2:  Hall fails to teach updating the x-ray focus to compensate for motion.  However, BOESE teaches which comprises updating the x-ray focus to fully compensate for the change in the x-ray focus on account of the movement of the x-ray source (Para 0014 & 0038) in order to reduce image blur (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hall to include the compensation as taught by BOESE in order to reduce image blur (Abstract).
Claim 3:  Hall fails to teach deflection of the electron beam.  However, BOESE teaches wherein the step of updating the position of the x-ray focus comprises controlling a deflection of the electron beam of the x-ray source (Para 0016 & 0038 and Claim 4) in order to reduce image blur (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hall to include the deflection as taught by BOESE in order to reduce image blur (Abstract).
Claim 4:  Hall fails to teach deflection of the electron beam.  However, BOESE teaches which comprises controlling the deflection of the electron beam to influence the position of the focus (Para 0016 & 0038 and Claim 4) in order to reduce image blur (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hall to include the deflection as taught by BOESE in order to reduce image blur (Abstract).
	Hall fail to teach the electron beam dependent on a speed of a movement of the x-ray source and an elapsed x-ray projection recording time.  However, Zou teaches the electron beam dependent on a speed of a movement of the x-ray source [wherein the speed of the focal spot movement is precisely counter to the path speed of the rotational frame] and an elapsed x-ray projection recording time [direction of rotation during this time] (Para 0038) in order to reduce image blur (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hall to include the deflection as taught by BOESE in order to reduce image blur (Abstract).
Claim 5:  Hall teaches which comprises reconstructing a two-dimensional image data record on a basis of the x-ray projection recording (Figure, Element 44b).
Claim 6:  Hall teaches –
a method of ascertaining a position of breast tissue to be examined (Para 0005 & 0010-0012)
the method comprising the following steps:
performing the method according to claim 1 (see rejection of Claim 1 above) from a first start position (Figure, Element 26b) to a first finish position (Figure, Element 26c)
subsequently performing the method according to claim 1 (see rejection of Claim 1 above) from a second start position (Figure, Element 26d) to a second finish position (Figure, Element 26e)
ascertaining the position of the tissue to be examined on a basis of the two x-ray projection recordings thus obtained (Figure, Element 46)
Claim 7:  Hall teaches wherein the first start position (Figure, Element 26b) has a predetermined angle position relative to a surface normal of a detection surface of an x-ray detector used for the projection recordings and the second start position has an angle position with a same magnitude but reversed sign [-15°] as said first start position (Para 0030); and the first finish position (Figure, Element 26c) has a predetermined angle position relative to the surface normal of the detection surface and the second finish position has an angle position with the same magnitude but reversed sign [15°] as said first finish position (Para 0030).
Claim 8:  Hall teaches wherein the tissue to be examined comprises biopsy tissue (Para 0031).
Claim 9:  Hall teaches –
an automated method for planning a biopsy [A suspicious point 46 in the breast 12 which is to undergo a biopsy] (Para 0028 & 0031), the method comprising the following steps:
recording a scout image in order to set a region of the breast tissue in which biopsy tissue is situated [initial scout exposure can also be integrated into such an image data set] (Para 0020, 0028 & 0034)
performing the method according to claim 1 (see rejection of Claim 1 above) from a first start position (Figure, Element 26b) to a first finish position (Figure, Element 26c)
subsequently performing the method according to claim 1 (see rejection of Claim 1 above) from a second start position (Figure, Element 26d)  to a second finish position (Figure, Element 26e)
ascertaining an exact position of the biopsy tissue on the basis of the captured x-ray projection recordings [to determine the three-dimensional spatial position of the point 46 in the coordinate system 56 of the mammography apparatus 4] (Para 0031 and Figure, Element 46)
setting a position of a biopsy needle in the breast tissue based on the ascertained position of the biopsy tissue [Now the operator 28 conducts the biopsy in the control room 32 or even initiates this automatically from the control room 32 without leaving it] (Para 0031) [A ] (Para 0028)
Claim 14:  Hall teaches a computer program product, comprising a computer program, which is directly loadable into a memory unit of a control device of a biopsy machine, the computer program including program code configured to execute the steps according to the method of claim 1 when the computer program is run in the control device [a control and evaluation unit] (Claim 1; Para 0027 and Figure, Element 38).
Examiner’s Note: The memory unit is an inherent element of a computer.  In order for a computer to compute, instructions needs to be store either temporarily or permanently in some type of memory storage.
Claim 15:  Hall teaches a computer readable medium having program sections stored thereon in non-transitory form which may be read and run by a control device of an automated stereotactic biopsy machine, to carry out the steps of the method according to claim 1 when the program sections are run by the control device [a control and evaluation unit] (Claim 1; Para 0027 and Figure, Element 38).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. Patent Application 2010/0104166 A1) and BOESE et al. (U.S. Patent Application 2013/0034201 A1) and further in view of Sirimanne et al. (U.S. Patent 5,452,720).
Claim 10:  Hall and BOESE fail to teach monitoring a success of a biopsy.  However, Sirimanne teaches which comprises monitoring a success of a biopsy after performing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hall and BOESE to include the x-ray focus as taught by Sirimanne in order to monitor biopsy sites over time (Col. 3, Line 29-32).

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.  The Applicant asserts that Hall fails to teach an x-ray focus.  The Examiner agrees and thus the rejection above relies on Boese for the teaching of the x-ray focus.  However, the Examiner disagrees that the combined teachings of Hall and Boese fail to teach the claimed invention.  The Examiner contends that Hall teaches a scout image to check positioning.  Hall then images from a start to finish positioning (Para 0013 & 0020).  Boese teaches having the knowledge of the rotational movement of the X-ray (Para 0018).  Since Boese teaches updating the x-ray focus based on the knowledge of the rotational movement and Hall teaches the scout image to check positioning, the prior art references in combination teach the claimed invention.  
The Applicant submitted arguments that Boese does not concern or discuss a biopsy or biopsy tissue.  However as stated before the rejection is not in the prior art references alone but what there combination would teach one of ordinary skill in the art.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793